Citation Nr: 0708651	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-13 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran had honorable active service from January 12, 
1973 to January 11, 1976.  He also had active service from 
January 12, 1976 to March 4, 1977, which was terminated by a 
dishonorable discharge and, therefore, precludes him from 
receiving VA benefits based on that latter period of service.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2003 rating decision of the RO in 
Winston-Salem, North Carolina.


FINDING OF FACT

The most persuasive medical evidence does not suggest the 
veteran's bilateral (i.e., right and left) knee disorder is 
related to his period of qualifying military service - from 
January 12, 1973 to January 11, 1976 - or that 
osteoarthritis was manifested to a compensable degree of at 
least 10 percent within one year of the conclusion of that 
period of qualifying service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).

2.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claims.  This is evident from letters sent to him in November 
2002, February 2003, February 2005, June 2005, March 2006 and 
May 2006.  The March 2006 letter, in particular, explicitly 
told him to submit relevant evidence in his possession.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Pelegrini II and Mayfield, supra.  This was indeed the case 
here as the veteran was first given VCAA notice in November 
2002 and February 2003, prior to the initial rating decision 
at issue in April 2003.  And even assuming for the sake of 
argument that the initial VCAA notice was not fully 
compliant, this since has been cured by the additional notice 
more recently provided in 2005 and 2006 - inasmuch as his 
claims were readjudicated in the February 2004 statement of 
the case (SOC) and more recently in the October 2004, March 
2005 and January 2007 supplemental SOCs (SSOCs) based on the 
additional evidence received after that initial decision.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  The veteran was provided Dingess notice in the March 
2006 letter mentioned.

Lastly, the veteran has been afforded VA examinations to 
obtain medical opinions concerning the cause of his bilateral 
knee disorder, specifically whether it is attributable to an 
injury in service (but only during the qualifying period of 
active duty).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Hence, his appeal is ready to be considered 
on the merits.




Factual Background

The veteran's service medical records (SMRs) show that in an 
October 1976 report of medical history, his lower extremities 
were clinically evaluated as abnormal and an old tear of the 
medial meniscus was noted in his right knee.  In his 
corresponding report of medical history he denied a history 
of "trick" or locked knee.  A clinical notation again 
indicated old medial meniscus tear of the right knee.  

In an October 2002 private medical record from Rocky Mount 
Family Medical Center, it noted a diagnosis of osteoarthritis 
of the knees.

In January 2004 the veteran presented for a VA examination.  
He reported that he injured his knees multiple times while on 
active duty.  The examiner explained to the veteran that upon 
review of his SMRs, it reflected a scar on the right knee due 
to an old medial meniscus tear.  The veteran denied ever 
undergoing surgery on his knees while in service.  He 
complained of constant pain and stiffness in his knees and 
reported that he could only walk for one or two blocks before 
having to rest due to pain.  Typically his knees swelled at 
the end of the day.  He denied use of a brace but noted that 
he used a cane three days a week.  He also reported episodes 
where his knees give out and lock up.  When standing or 
walking for more than 15 minutes he experienced crepitus and 
tenderness.  X-rays confirmed the veteran had degenerative 
joint disease (i.e., osteoarthritis) in his knees with 
residuals, and this was the resulting diagnosis.  The 
examiner indicated, however, he could not state whether the 
veteran's bilateral knee disorder was due to an injury in 
service without resorting to speculation.  He added there was 
no record of treatment for a knee disorder in service, there 
was no reported injury to the knee in service, and there was 
no record of surgery to the knees in service, despite the 
notation on the veteran's discharge examination.



A January 2005 statement from N.T. Macedo, M.D., noted that 
he treated the veteran in August and September 2003.  He 
stated, "I believe it is fair to say that you [referring to 
the veteran]have two different types of pain, one being 
chronic left leg and back pain, secondary to an old injury 
while you were in the military, as you reported to me.  
Secondly, a different set of symptoms that affect your legs 
related to diabetic polyneuropathy.  This last diagnosis is 
not related to the injury you had when you were serving in 
the military."

A December 2005 statement from J. A. Ecker, M.D., indicated 
the veteran was a 53-year old diabetic and former paratrooper 
for 5 years with a related history of bilateral knee pain.  
His symptoms consisted of episodic locking, buckling and pain 
on prolonged standing.  He opined that the veteran's knee 
symptoms appeared temporally related to his military service.

In August 2006 the veteran was given another VA examination 
by QTC Services to obtain an additional medical opinion 
concerning the cause of his bilateral knee disorder.  He 
reiterated that he was a paratrooper and injured his knees on 
many occasions during service.  He also reiterated his 
subjective complaints from the previous VA examination.  The 
examiner noted a complete review of the veteran's medical 
records for his pertinent history.  The diagnosis was 
osteoarthritis of the knees, bilateral.  The examiner 
indicated there was no scar present, and that based on what 
appeared to be separation papers dated in October 1976, it 
was at least as likely as not the veteran's right knee 
disorder was service related.  Diagnostic testing showed 
atherosclerotic change of several major arteries 
about the right knee and some early atherosclerotic change of 
several major arteries in the vicinity of the left knee.



In December 2006 the RO asked the August 2006 examining 
physician to provide an addendum report.  The RO explained to 
the physician that he had premised his opinion on an October 
20, 1976 medical report showing an old torn meniscus of the 
right knee, but that the veteran had a dishonorable period of 
service from January 12, 1976 to March 4, 1977 - meaning 
that October 1976 report was completed during his 
dishonorable period of disqualifying service.  So the RO 
asked the physician to specify whether it was still at least 
as likely as not the veteran's right knee osteoarthritis was 
related to his first period of service from January 12, 1973 
to January 11, 1976.

In a January 2007 addendum, in response, the physician 
indicated it was less likely than not the veteran's right 
knee osteoarthritis was related to his first period of 
service - the only qualifying period of service at issue.

Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  But where VA determines that a 
person's discharge from service was under dishonorable 
conditions, the payment of pension, compensation or 
dependency and indemnity compensation, based on that period 
of service, is barred.  See Cropper v. Brown, 6 Vet. App. 
450, 452-53 (1994); 38 C.F.R. § 3.12 (2006).  Concerning 
this, a March 2003 administrative decision determined the 
veteran's discharge for his period of service from January 
12, 1976 to March 4, 1977, was under dishonorable conditions 
and, therefore, a bar to benefits administered by VA.  See 38 
C.F.R. § 3.12(d)(1) (2006).  Only his immediately preceding 
period of service - from January 12, 1973 to 
January 11, 1976 - qualifies him for VA compensation 
benefits.



In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As mentioned, the evidence of record reflects diagnoses of 
osteoarthritis of the knees.  Thus, Hickson element (1), a 
current disability, is met.

With respect to Hickson element (2), in-service incurrence, 
the only evidence of a knee disability is reflected in the 
October 1976 SMR indicating the veteran had a scar on his 
right knee from an old medial meniscus tear.  He contends 
that he never had surgery on his knees and subsequent 
examinations did not observe any scar on his right knee, in 
particular.  In any event, evidence from this period of 
service is expressly barred from being considered by VA for 
compensation benefits, inasmuch as this period of service was 
under dishonorable conditions and, thus, disqualifying.  So 
Hickson element (2) has not been met, in turn meaning 
service connection must be denied on this basis alone - 
irrespective of any other Hickson considerations.

Nevertheless, for the sake of completeness, the Board will 
briefly address the remaining Hickson element.  As to Hickson 
element (3), medical nexus, there are four medical opinions 
addressing whether the veteran's bilateral knee disorder 
relates back to his service in the military.  

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the claim.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).



The January 2004 VA examiner and January 2007 VA QTC 
examiner, who concluded unfavorably, indicated they had 
reviewed the veteran's SMRs as well as the other relevant 
evidence in his claims file for his pertinent medical and 
other history.  The also performed a comprehensive clinical 
evaluation of him.  So their opinions had the proper factual 
foundation and were not predicated on unestablished facts or 
mere allegations.  See, e.g., Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In contrast, the favorable statements from the January and 
December 2005 doctors did not describe, suggest, or otherwise 
mention review of the veteran's SMRs and the other pertinent 
evidence.  Instead, they merely recounted the history given 
to them by the veteran, personally.  This was evidenced in 
the January 2005 opinion when the doctor states "as you 
[referring to the veteran] reported to me."  So with that as 
the predicate, the resulting opinions did not have an 
objective basis in fact.  See Grover v. West, 12 Vet. App. 
109, 112 (1999) (a post-service reference to injuries 
sustained in service, without a review of service medical 
records (SMRs), is not competent medical evidence); LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care 
professional).

But of equal or even greater significance, the December 2005 
statement is somewhat speculative.  For example, the doctor 
indicated the veteran's knee symptoms "appeared" related to 
his military service.  Generally speaking, speculative, vague 
and inconclusively worded medical nexus opinions are 
insufficient to grant service connection because saying a 
disability may be related to service is just as well 
tantamount to saying it may not be related.  See, e.g., 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 
5 Vet. App. 237, 241 (1993).  That said, an accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  VA 
adjudicators must look at the context in which the statements 
in question were made.

Consequently, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed a 
bilateral knee disorder as a result of his service in the 
military - and, in particular, as a result of his only 
qualifying period of service from January 12, 1973 to January 
11, 1976.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

Osteoarthritis also was not manifested to a compensable 
degree of at least 10 percent within one year of the 
conclusion of the veteran's period of qualifying service from 
January 12, 1973 to January 11, 1976.  So the Board may not 
presume this condition was incurred during that period of 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In the absence of competent medical evidence of a nexus 
between the veteran's current bilateral knee disorder and 
service, the claim for this condition must be denied because 
the preponderance of the evidence is unfavorable, in turn 
meaning there is no reasonable doubt to resolve in his favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim for service connection for a right knee disorder is 
denied.

The claim for service connection for a left knee disorder is 
denied.


____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


